ORDER

PER CURIAM.
David and Sally Denton (Plaintiffs) appeal the judgment in favor of Louis Pohl-man and Asbury Automotive St. Louis, L.L.C. d/b/a/ Plaza Motor Company (Defendants) in their negligence action arising from a motorcycle accident. Plaintiffs claim the trial court erred in: (1) allowing defense counsel to cross-examine Mr. Den-ton’s treating physician about payment of Mr. Denton’s medical bills; (2) allowing defense counsel to argue that Plaintiffs’ counsel was paying Mr. Denton’s medical bills; (3) denying Plaintiffs’ motion for a new trial because the cumulative effect of *682the improper questions and defense counsel’s argument prejudiced Plaintiffs’ case; (4) redacting from the police report Mr. Denton’s statement about how the accident occurred; and (5) prohibiting Plaintiffs’ counsel from cross-examining an eyewitness on her potential bias as a claims adjuster for Mr. Pohlman’s insurance company.
We have reviewed the briefs of the parties and the record on appeal and find the trial court’s decision was not clearly erroneous. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).